DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Remarks
This communication is in response to the Applicant’s amendment filed on 12/27/2021. Claims 1-14 were pending. Independent claims 1 and 12 are amended. No change has been made the pending claims. Claims 1-14 are not pending. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over KYOSUKE (JP 2013-165772 A) hereinafter “Kyosuke” in view of SEGAWA (US 2013/0235173 A1) hereinafter “segawa”.

Regarding Claim 1 (Currently Amended), Kyosuke discloses an imaging system (0013; Figure 1) comprising: 
a camera unit (0013; Figure 1; endoscope 2); and 
a main body (0013; Figure 1; video processor 3), 
wherein the camera unit (Figure 1; endoscope 2) includes: 
a solid-state imaging device configured to generate image data on the basis of a control signal (0013; Figure 1; “[0013] The endoscope 2 has an elongated insertion portion 4, and a CCD 11 which is a solid-state imaging element is provided at a distal end portion of the insertion portion 4. …”); and 
a first communicator configured to perform communication in a first direction in which the first digital data are transmitted to the main body (0022; Figure 1; “[0022] An output signal IS from the CCD 11 is input to the clock extraction unit 33 via a connector 21 which is a connector receiving unit to which the connector 12 of the endoscope 2 can be connected. In other words, the connector 21 is a connector for the video processor 3 to make electrical connection with the drive signal transmission line 14 and the output signal transmission line 15 which are input output transmission lines.”, endoscope 2 has a connector 21, which can be connected to the connector 12 at the base end of the endoscope 2, a CCD drive waveform generation unit 31, a drive signal transmission line 14, which transmits a drive signal of the CCD 11, an output signal transmission line 15, which transmits an image capture signal from the CCD 11 to the video processor 3, and a connector 12, which can be detachably connected to the video processor 3) in a period different from a blanking period (0023; Figure 1; [0023] indicates that the clock extraction unit 33 extracts a clock CLKex from an image capture signal during a blanking period in each line of an image),
the main body (Figure 1; video processor 3) includes: 
a second communicator configured to receive the first digital data transmitted from the camera unit (0020-0022; Figure 1; “[0020] The peaking circuit 32 is a circuit for performing the waveform correction of the drive signal DSb for giving a peak portion to the edge portion of the waveform with respect to the drive signal DSb supplied from the CCD drive waveform generator 31, and outputting the processed drive signal DS. The drive signal DS is supplied to the drive signal transmission line 14 via the connector 21 and the connector 12.”, video processor 3 has a connector 21, which can be connected to the connector 12 at the base end of the endoscope 2, a CCD drive waveform generation unit 31); 
a clock detection circuit configured to detect the first clock signal from the first digital data (0019; Figure 1; inputs a reference clock CLK which corresponds to the “first clock signal” generated by a timing generator and generates the drive signal of the CCD 11); 
a second clock generation circuit configured to generate a second clock signal (0018; Figure 1; a clock extraction unit 33, which extracts a clock CLKex corresponds to the “second clock signal” from the image capture signal input from the CCD 11 at the tip of the endoscope 2); and 
a phase comparison unit 34, which compares the reference clock CLK and the extracted clock CLKex and generates a signal for the phase difference p between said clocks),
the second communicator is configured to perform communication in a second direction in which the second digital data are transmitted to the camera unit in the blanking period (0019; Figure 1; the CCD drive waveform generation unit 31 corrects the phase difference p between the reference clock and the extracted clock CLKex and generate a reference clock signal CLK.),
the first communicator is configured to receive the second digital data transmitted from the main body in the blanking period (0023; Figure 1; [0023] indicates that the clock extraction unit 33 extracts a clock CLKex from an image capture signal during a blanking period in each line of image),
the camera unit and the main body are connected only one single line through which the first digital data pass in the communication in the first direction and the second digital data pass in the communication in the second direction (0020-0023; Figure 1; wherein the endoscope 2 (camera unit) and video processor 3 (main body) are connected by a single signal line that called connector 12 by the endoscope side and connector 21 by the processor size, but is only one signal line through which the first digital data pass in the communication in the first direction (line 15) and second digital data pass in the communication in the second direction (line 14), please see also, “[0020] The peaking circuit 32 performs processing for correcting the waveform of the drive signal DSb so as to add a peak portion to the edge portion of the waveform with respect to the drive signal DSb from the CCD drive waveform generation unit 31, and the processed drive signal This circuit outputs DS. The drive signal DS is supplied to the drive signal transmission line 14 via the connector 21 and the connector 12.”, “[0021] Therefore, the CCD drive waveform generation unit 31 and the peaking circuit 32 constitute a drive signal generation unit that generates the drive signal DS to the CCD 11 output to the drive signal transmission line 14 based on the reference clock CLK that is the drive reference clock.”, “[0022]  An output signal IS from the CCD 11 is input to the clock extraction unit 33 via the connector 21 which is a connector receiving unit to which the connector 12 of the endoscope 2 can be connected. That is, the connector 21 is a connector for the video processor 3 to electrically connect with the drive signal transmission line 14 and the output signal transmission line 15 which are input / output transmission lines.”, “[0023] The clock extraction unit 33 is a circuit that receives an output signal IS that is an imaging signal from the CCD 11 of the endoscope 2 and extracts a clock CLKex from the output signal IS. Since the insertion portion 4 of the endoscope 2 has a length of 2 m, for example, and is long, the output signal IS is input to the video processor 3 with a delay from the reference clock CLK. The clock extraction unit 33 extracts the clock CLKex from the output signal IS input with a delay with respect to the reference clock CLK, and outputs the clock CLKex to the phase comparison unit 34. That is, the clock extraction unit 33 constitutes an output clock extraction unit that extracts a clock CLKex as an output clock from the output signal IS of the CCD 11 input via the output signal transmission line 15.	For example, the clock extraction unit 33 extracts a clock CLKex from an imaging signal of a predetermined pixel during a blanking period in each line in an image of one frame.”), and 
0023; Fig. 1; [0023] indicates that the clock extraction unit 33 extracts a clock CLKex from an image capture signal during a blanking period in each line of an image).

Kyosuke failed to disclose “a first clock generation circuit” and “a signal generation circuit” are included in the camera unit (Figure 1; endoscope 2), instead Kyosuke disclose the “a first clock generation circuit” and “a signal generation circuit” are included in the main body (Figure 1; video processor 3) includes: 
a first clock generation circuit configured to generate a first clock signal (0019; “[0019] The CCD drive waveform generation unit 31 receives a reference clock signal CLK (hereinafter, simply referred to as a reference clock signal CLK) as a drive reference clock generated by an oscillator (not shown) or a timing generator provided in the video processor 3. A waveform of a driving signal for driving the CCD 11 is generated in synchronization with a reference clock CLK, and a driving signal DSb is output.”, a reference clock CLK corresponds to the first clock signal);
a signal generation circuit configured to generate the control signal on the basis of the first clock signal (0019; Figure 1; The CCD drive waveform generation unit 31, which inputs a reference clock signal CLK  as a drive reference clock generated by an oscillator (not shown) or a timing generator and generates the drive signal of the CCD 11);
0013; Figure 1; CCD 11, which generates image data for a subject that is disposed at the tip of an insertion part 4).

Segawa, however, in the same field of endeavor, shows that “a first clock generation circuit” and “a signal generation circuit” are included in the camera unit (0017; Figure 1; image capturing system that has an ‘image pickup apparatus 1’ corresponds to the camera unit and ‘a camera control unit (CCU) 2’ corresponds to the body, wherein a ‘timing generation 12’ and a ‘signal processing section 15’ that operates on the basis of a clock signal are provided on the ‘image pickup apparatus 1’).

It would have obvious to the person of having ordinary skill in the art before the effective filing date of the invention to adapt the “first clock generation circuit” and “signal generation circuit” in camera unit side as shown by in Segawa instead of the main body as disclosed by Kyosuke and would have yielded the predicted result of synchronizing the camera to the main body of the processor.
Regarding Claim 4 (Original), Kyosuke in view of Segawa shows the imaging system according to Claim 1 is known.
Kyosuke further shows wherein the camera unit further includes a memory configured to hold the second digital data (0015; Figure 1; “[0015] Some types of endoscopes 2 include a nonvolatile memory 13 such as a flash memory in a connector 12. The memory 13 stores endoscope information ES. The endoscope information ES is necessary for the video processor 3 to correct the driving voltage of the CCD of the endoscope 2 to be connected among the plurality of types of endoscopes. For example, it is at least one of a type of endoscope, a type of CCD 11 to be mounted, a length of a signal cable, a thickness of a signal cable, a material of a conductive portion of a signal cable, and an impedance per unit length of a signal cable. In this embodiment, it is assumed that the signal cable to be used is determined according to the type of the CCD 11, that is, at least the impedance per unit length of the signal cable is determined, and in this case, the type of the CCD 11 is stored in the memory 13 as the endoscope information ES. In place of the memory 13, a resistor having a resistance value corresponding to the type of the CCD 11 may be provided in the connector 12. That is, the endoscope 2 has a memory 13 or a resistor as an endoscope information presenting unit that indicates the endoscope information including at least the type information of the mounted CCD 11.”), and 
the first clock generation circuit is configured to generate the first clock signal on the basis of the second digital data held in the memory (0033-0034; [0033]-[0034] disclose the feature of storing a correction value corresponding to the phase difference p between the reference clock CLK and the extracted clock CLKex in a correction value table and correcting the reference clock CLK).

Regarding Claim 5 (Original), Claim 5 has limitation similar to those treated in the rejection to the claim 1 above, and Kyosuke in view of Segawa shows the imaging system according to Claim 1 is known. Claim 5 further recites and Segawa further shows the imaging system according to Claim 1,
wherein the main body further includes a frequency comparator configured to compare a frequency of the first clock signal with a frequency of the second clock signal and generate third digital data that represent a difference between the frequency of the 0034; Figure 1; “[0034] The frequency multiplication section 23 multiplies the frequency of the clock signal supplied from the clock generating section 21 N-fold (e.g., four-fold) and outputs the clock signal to the phase adjusting section 24.”), and 
the first clock generation circuit is configured to generate the first clock signal having the same frequency as the frequency of the second clock signal by adjusting the frequency of the first clock signal on the basis of the third digital data (0035; Figure 1; “[0035] The phase adjusting section 24 adjusts the phase of the clock signal frequency-multiplied by the frequency multiplication section 23 based on a detection result of the optimum phase detection section 28 and outputs the adjusted clock signal to the signal processing section 27.”).
The motivation used on the rejection of claim 1 still applies to the current rejection.


Regarding Claim 11 (Original), Kyosuke further disclosed the imaging system according to Claim 5. 
Kyosuke further shows wherein the signal generation circuit includes: 
a digital-analog converter configured to convert the third digital data into an analog voltage (0025-0026; Figure 1; correction voltage generation unit 36 that generates correction voltage signal Va from the phase difference p and outputs said signal to DAC 37, and DAC 37, which is digital signal to analog signal and outputs said signal to the CCD drive waveform generation unit 31); and 
0025-0026; Figure 1).

Regarding Claim 12 (Currently Amended), Claim 12 has limitations similar to those treated in the rejection to claim 1 and have been rejected for the same reasons of obviousness as used above.

Regarding Claim 13 (Original), Claim 13 has limitations similar to those treated in the rejection to claim 5 and have been rejected for the same reasons of obviousness as used above.

Regarding Claim 14 (Original), Claim 14 has limitations similar to those treated in the rejection to claim 1 and have been rejected for the same reasons of obviousness as used above.



Allowable Subject Matter
Claims 2-3 (Original) and 6-10 (Original) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicant filed an argument regarding the amended independent claims 1 and 12. Applicant amended the independent claim 1 to read from “… a signal line …” to “… only one signal line …”, and argue that Kyosuke JP 2013-165772) in view of Segawa (US 2013/0235173 A1) failed to suggest the amended features of independent claims 1 and 12. Examiner disagrees. Kyosuke discloses at least on the paragraphs [0020]-[0023] and Figure 1 the endoscope 2 (camera unit) and video processor 3 (main body) are connected by only one signal line that called connector 12 by the endoscope side and connector 21 by the processor size, but itis only one signal line through which the first digital data pass in the communication in the first direction (line 15) and second digital data pass in the communication in the second direction (line 14). Applicant reference to the transmission lines 14 and 15 are only showing the data flowing from and to the imaging unit to the main body as it is also showing by the applicant Figure 1 that the cable 3 has a transmission lines (signal lines) 301 and 302 (please see for example, applicant’s disclosure as filed [0027]) serves the same purpose as the Kyosuke’s transmission lines 14 and 15. Therefore, applicant argument and regard towards the amended independent claim 1 as well as the amended independent claim 12 have been fully considered but they are not persuasive.

In response to applicant's argument that “reducing the thickness of a cable including two signal lines”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482